                 Case 20-10343-LSS              Doc 90       Filed 02/20/20        Page 1 of 27




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                               (Jointly Administered)
                           Debtors.
                                                               Ref. Docket No. 5

                INTERIM ORDER (I) AUTHORIZING THE DEBTORS
          TO UTILIZE CASH COLLATERAL PURSUANT TO 11 U.S.C. § 363;
         (II) GRANTING ADEQUATE PROTECTION TO THE PREPETITION
    SECURED PARTY PURSUANT TO 11 U.S.C. §§ 105(a), 361, 362, 363, 503 AND 507;
       (III) SCHEDULING A FINAL HEARING PURSUANT TO BANKRUPTCY
               RULE 4001(b); AND (IV) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) 2 of the Boy Scouts of America and Delaware BSA,

LLC, the non-profit corporations that are debtors and debtors in possession in the above-

captioned chapter 11 cases (collectively, the “Debtors”) for entry of an interim order (this

“Interim Order”), pursuant to sections 105(a), 361, 362, 363, 503 and 507 of the Bankruptcy

Code, Bankruptcy Rules 2002, 4001, 6003, 6004 and 9014, and Local Rules 2002-1, 4001-2 and

9013-1:

           (a)    authorizing the Debtors to continue to use Cash Collateral and all other
                  Prepetition Collateral (each as defined below) in which any of the Prepetition
                  Secured Parties (as defined below) have an interest in accordance with the terms
                  and conditions of this Interim Order, and the granting of adequate protection to
                  the Prepetition Secured Parties with respect to, inter alia, such use of their Cash
                  Collateral and the other Prepetition Collateral;

           (b)    authorizing the Debtors to provide adequate protection to the Prepetition Secured
                  Parties to the extent of any diminution in value of their interest in the Prepetition

1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
 All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
Motion.
               Case 20-10343-LSS          Doc 90       Filed 02/20/20   Page 2 of 27




               Collateral, including Cash Collateral (each as defined below), under or in
               connection with the Prepetition Secured Agreements (as defined below);

         (c)   subject to certain challenge rights of certain parties in interest (subject to the
               limitations specified herein), approving certain stipulations by the Debtors with
               respect to (i) the Prepetition Secured Agreements; (ii) the Loan Documents (as
               defined in the Credit Agreements); (iii) the Bond Documents (as defined in the
               Bond Agreements); and (iv) the liens and security interests arising therefrom ((i)-
               (iv) are collectively defined as the “Prepetition Loan Documents”);

         (d)   modifying the automatic stay imposed by section 362 of the Bankruptcy Code to
               the extent set forth herein;

         (e)   authorizing the Debtors to (i) maintain and extend existing letters of credit under
               the 2019 RCF Agreement and 2010 RCF Agreement (each as defined below), and
               (ii) obtain new letters of credit to replace or backstop such existing letters of
               credit and to cash collateralize such new letters of credit; provided, that, for the
               avoidance of doubt, no such new letters of credit shall be issued under the 2019
               RCF Agreement or the 2010 RCF Agreement;

         (f)   scheduling, pursuant to Bankruptcy Rule 4001(b) and Local Rule 4001-2(c), a
               final hearing (the “Final Hearing”), to be held within thirty-five (35) days of the
               entry of this Interim Order to consider entry of the Final Order approving the
               relief granted herein on a final basis;

         (g)   waiving any applicable stay with respect to the effectiveness and enforceability of
               this Interim Order and, as later applicable, the Final Order (including a waiver
               pursuant to Bankruptcy Rule 6004(h)); and

         (h)   granting related relief;

and this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and this matter being a core proceeding within the meaning

of 28 U.S.C. § 157(b)(2); and the Debtors consent to the entry of a final order by this Court

under Article III of the United States Constitution; and venue of this proceeding and the Motion

in this district being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found

that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were

appropriate under the circumstances and no other notice need be provided; and this Court having




                                                   2
              Case 20-10343-LSS           Doc 90       Filed 02/20/20   Page 3 of 27




reviewed the Motion and having heard the statements in support of the relief requested therein at

a hearing before this Court (the “Interim Hearing”); and all objections, if any, to the Motion

having been withdrawn, resolved or overruled; and the relief requested in the Motion being in the

best interests of the Debtors’ estates, their creditors and other parties in interest; and this Court

having determined that the legal and factual bases set forth in the Motion establish just cause for

the relief granted herein; and after due deliberation and sufficient cause appearing therefor,

       THE COURT HEREBY FINDS AND CONCLUDES AS FOLLOWS:

       A.         Disposition. The relief requested in the Motion is granted on an interim basis in

accordance with the terms of, and to the extent set forth in, this Interim Order. Any and all

objections to the Motion with respect to the entry of this Interim Order that have not been

withdrawn, waived or resolved, and all reservations of rights, are hereby denied and overruled on

the merits, except as may be set forth herein.          This Interim Order shall become effective

immediately upon its entry.

       B.         Debtors’ Stipulations. In requesting use of their Cash Collateral and the other

Prepetition Collateral, and in exchange for and as a material inducement to the Prepetition

Secured Parties agreement to permit consensual use of use of their Cash Collateral and the other

Prepetition Collateral, the Debtors acknowledge, represent, stipulate, and agree, subject to the

challenge rights set forth in Paragraph 11 below (but subject to the limitations thereon contained

herein), as follows (Paragraphs B(i) through B(xvi) are collectively defined as the “Debtors’

Stipulations”):

                  (i)    on August 11, 2010, Boy Scouts of America (“BSA”) entered into that

certain Credit Agreement (as amended, supplemented or otherwise modified as of the Petition

Date, and together with all security, pledge and guaranty agreements and all other documentation




                                                   3
              Case 20-10343-LSS        Doc 90       Filed 02/20/20   Page 4 of 27




executed in connection with any of the foregoing, the “2010 RCF Agreement”), pursuant to

which JPMorgan Chase Bank, National Association (“JPM”), as lender, made term loans to BSA

in an aggregate amount of $25,000,000 and agreed to make revolving loans to BSA and issue

letters of credit on behalf of BSA in an aggregate amount of up to $75,000,000;

              (ii)    on November 5, 2010, BSA and non-debtor Arrow WV, Inc. (“Arrow”)

entered into that certain Bond Purchase and Loan Agreement with The County Commission of

Fayette County, West Virginia (the “Issuer”) and JPM (as amended, supplemented or otherwise

modified as of the Petition Date, the “2010 Bond Agreement”) pursuant to which the Issuer

issued The County Commission of Fayette County (West Virginia) Commercial Development

Revenue Bond (Arrow WV Project), Series 2010A in an aggregate principal amount of

$50,000,000 and Series 2010B in an aggregate principal amount of $50,000,000 (collectively,

the “2010 Bonds”), the proceeds of which were loaned to BSA. The loans from the Issuer to

BSA were evidenced by that certain Promissory Note - 2010A executed by BSA and payable to

the order of the Issuer in the original principal amount of $50,000,000 and that certain

Promissory Note - 2010B executed by BSA and payable to the order of the Issuer in the original

principal amount of $50,000,000, which notes were pledged by the Issuer to secure the

repayment of the 2010 Bonds. The Series 2010A Bonds and 2010A Note were paid off on

November 5, 2015;

              (iii)   on March 9, 2012, BSA and Arrow entered into that certain Bond

Purchase and Loan Agreement with the Issuer and JPM (as amended, supplemented or otherwise

modified as of the Petition Date, the “2012 Bond Agreement”, and together with the 2010 Bond

Agreement, the “Bond Agreements”) pursuant to which the Issuer issued The County

Commission of Fayette County (West Virginia) Commercial Development Revenue Bond




                                                4
               Case 20-10343-LSS          Doc 90       Filed 02/20/20     Page 5 of 27




(Arrow WV Project), Series 2012 in an aggregate principal amount not to exceed $175,000,000

(the “2012 Bonds”, and together with the 2010 Bonds, the “Bonds”), the proceeds of which were

loaned to BSA. The loans from the Issuer to BSA are evidenced by that certain Promissory Note

- 2012 executed by BSA and payable to the order of the Issuer in the original principal amount of

$175,000,000, which note was pledged by the Issuer to secure the repayment of the Bonds;

                (iv)    on March 21, 2019, BSA entered into that certain Credit Agreement (as

amended, supplemented or otherwise modified as of the Petition Date, and together with all

security, pledge and guaranty agreements and all other documentation executed in connection

with any of the foregoing, the “2019 RCF Agreement”, and collectively with the 2010 RCF

Agreement, the “Credit Agreements”), 3 pursuant to which JPM, as lender, agreed to make

revolving loans to BSA and issue letters of credit on behalf of BSA in an aggregate amount of up

to $71,500,000; 4

                (v)     as of the Petition Date, the Debtors were liable to the Prepetition Secured

Parties pursuant to the Prepetition Loan Documents for (a) the aggregate principal amount not

less than (1) $61,542,720 in respect of letters of credit issued on behalf of BSA under the 2019

RCF Agreement, if such letters of credit are ultimately drawn; (2) $11,250,000 in respect of

term loans made to BSA, $25,212,317 in respect of revolving loans made to BSA, and

$44,299,743 in respect of letters of credit issued on behalf of BSA under the 2010 RCF

Agreement, if such letters of credit are ultimately drawn; (3) $40,137,274 under the 2010 Bond

Agreement; and (4) $145,662,101 under the 2012 Bond Agreement; and (b) accrued and unpaid

interest, fees, expenses (including advisors fees and expenses, in each case, that are chargeable or

3
 The Bond Agreements and the Credit Agreements are collectively referred to as the “Prepetition Secured
Agreements”.
4
 JPM, in its capacity as lender under the Credit Agreements and holder of the Bonds issued under the Bond
Documents, is collectively referred to as the “Prepetition Secured Lender”.


                                                   5
              Case 20-10343-LSS         Doc 90       Filed 02/20/20   Page 6 of 27




reimbursable under the Prepetition Loan Documents), disbursements, charges, claims,

indemnities and other costs and obligations of whatever nature incurred in connection therewith

which are chargeable or otherwise reimbursable under the Prepetition Loan Documents or

applicable law, whether arising before or after the Petition Date, including any “Obligations” (as

defined in each respective Prepetition Loan Documents), of any kind or nature, whether or not

evidenced by any note, agreement or other instrument, whether or not contingent, whenever

arising, accrued, accruing, due, owing, or chargeable in respect of any of the Debtors’

obligations under the Prepetition Loan Documents ((a) through (b) are collectively defined as the

“Prepetition Obligations”);

               (vi)    all of the Prepetition Obligations constitute the legal, valid, binding and

unconditional obligations of the Debtors to the Prepetition Secured Parties, enforceable in

accordance with their terms (other than in respect of the stay of enforcement arising from section

362 of the Bankruptcy Code);

               (vii)   no portion of the Prepetition Obligations or any payments made to the

Prepetition Secured Parties or applied to or paid on account of the obligations owing under the

Prepetition Loan Documents prior to the Petition Date is subject to any contest, avoidance,

reduction, recharacterization, subordination (whether equitable, contractual or otherwise),

recovery, reduction, recoupment, disallowance, impairment,              rejection, attack, effect,

counterclaim, cross-claim, set-off, offset, defense or any other claim (as defined in the

Bankruptcy Code) of any kind, cause of action or any other challenge of any kind or nature under

the Bankruptcy Code or any other applicable law or regulation or otherwise and the Debtors do

not possess, and shall not assert, any claim, counterclaim, setoff or defense of any kind, nature or




                                                 6
                Case 20-10343-LSS             Doc 90        Filed 02/20/20       Page 7 of 27




description that would in any way affect the validity, enforceability and non-avoidability of any

Prepetition Obligations;

                 (viii) pursuant to and in connection with the Prepetition Loan Documents, each

Debtor granted to JPM, in its capacity as collateral agent (the “Prepetition Agent”, and

collectively with the Prepetition Secured Lender, the “Prepetition Secured Parties”), for the

benefit of the Prepetition Secured Parties, continuing, legal, valid, binding, properly perfected,

enforceable, non-avoidable first priority liens on and security interests in (the “Prepetition

Liens”) all of the “Collateral” (as defined in each respective Prepetition Loan Documents) (the

“Prepetition Collateral”), 5 which Prepetition Liens (a) secure all of the Prepetition Obligations;

(b) are not subject to any contest, avoidance, recharacterization, subordination (whether

equitable, contractual or otherwise) (except as expressly set forth in subclause (c) below),

recovery, reduction, attachment, recoupment, disallowance, impairment, rejection, attack, effect,

counterclaim, cross-claim, set-off, offset, challenge, defense or any other claim (as defined in the

Bankruptcy Code) of any kind, cause of action or any other challenge of any nature under the

Bankruptcy Code or any other applicable law or regulation or otherwise; and (c) are and remain

senior in priority over any and all other liens on and security interests in the Prepetition

Collateral, subject only to valid, perfected and unavoidable liens on or security interests in the

Prepetition Collateral that are senior to or pari passu with the Prepetition Liens (a “Permitted

Encumbrance”);


5
  For the avoidance of doubt, the definition of “Prepetition Collateral” shall specifically exclude all (i) amounts
payable in connection with any agreement by a donor, grantor or other Person to donate or otherwise contribute
funds to a Debtor if the use of such funds to be donated is restricted by such Person or applicable state law to a
purpose other than the Project (the “Restricted Amounts”), and (ii) Excluded Property. As used in this footnote,
Person, Debtor, Project and Excluded Property have the same meaning ascribed to them in that certain Third
Amended and Restated Security Agreement dated as of March 21, 2019 (the “Security Agreement”), by and among
BSA and Arrow, as debtors, JPM, in its capacity as collateral agent, JPM, in its capacity as the lender under the
Credit Agreements, and as holder under the Bond Agreements.



                                                        7
              Case 20-10343-LSS          Doc 90       Filed 02/20/20    Page 8 of 27




               (ix)    the Prepetition Secured Parties duly perfected the Prepetition Liens in the

Prepetition Collateral by, among other things, filing financing statements, and, where necessary,

possessing the relevant instruments, certificates, or other property;

               (x)     as of the Petition Date, other than as expressly permitted under the

Prepetition Loan Documents, there were no liens on or security interests in the Prepetition

Collateral other than the Prepetition Liens;

               (xi)    the Debtors have waived, discharged and released any right they may have

to challenge the Prepetition Obligations and the Prepetition Liens on the Prepetition Collateral,

and to assert any offsets, set-offs, recoupments, defenses, claims, objections, challenges of any

kind, causes of action and/or choses of action against the Prepetition Secured Parties, with

respect to the Prepetition Obligations, the Prepetition Liens, or the Prepetition Collateral;

               (xii)   any payments made on account of the Prepetition Obligations before the

Petition Date were (a) payments out of the Prepetition Collateral, and/or (b) made in the ordinary

course of business and did not diminish any property otherwise available for distribution to

unsecured creditors;

               (xiii) all of the Debtors’ cash as of the Petition Date, including the cash in their

deposit accounts and other accounts, wherever located, whether as original collateral or proceeds

of other Prepetition Collateral, constitutes Cash Collateral (as defined below) and is Prepetition

Collateral of the Prepetition Secured Parties; provided, however, the definitions of “Cash

Collateral” and “Prepetition Collateral” shall specifically exclude all Restricted Amounts and

Excluded Property (as defined in the Security Agreement);

               (xiv)   the Debtors admit, stipulate, acknowledge and agree that the Prepetition

Secured Parties may credit bid the full amount of (or any portion of) the Prepetition Obligations;




                                                  8
              Case 20-10343-LSS          Doc 90       Filed 02/20/20   Page 9 of 27




               (xv)    none of the Prepetition Secured Parties constitutes a control person or

insider of the Debtors by virtue of any of the actions taken by any of them in respect of or in

connection with (a) making the decision to consent to the use of Cash Collateral; (b) extending

other financial accommodations to the Debtors under this Interim Order; (c) making the decision

to make the loans and financial accommodations under the Prepetition Loan Documents; (d)

administering the loans and financial accommodations extended under the Prepetition Loan

Documents; (e) extending other financial accommodations to the Debtors under the Prepetition

Loan Documents; and (f) making the decision to collect the indebtedness and obligations of the

Debtors, the Prepetition Secured Parties shall not be considered to be exercising control over any

operations of the Debtors or acting in any way as a responsible person, or as an owner or

operator under any applicable law; and

               (xvi)   the Prepetition Secured Parties are entitled, pursuant to sections 361,

362(c)(2), 363(e), 364(d)(l) and 507 of the Bankruptcy Code, to adequate protection of their

respective interests in the Prepetition Collateral, including the Cash Collateral, to the extent of

any diminution in the value of the Prepetition Collateral occurring from and after the Petition

Date, in exchange for (a) the use of Cash Collateral, and (b) the imposition of the automatic stay

pursuant to section 362 of the Bankruptcy Code.

       C.      Cash Collateral. For purposes of this Interim Order, the term “Cash Collateral”

shall mean and include all “cash collateral,” as defined in section 363 of the Bankruptcy Code, in

or on which the Prepetition Secured Parties have a lien, security interest or other interest;

provided, however, the definition of “Cash Collateral” shall specifically exclude all Restricted

Amounts and Excluded Property (as defined in the Security Agreement).




                                                  9
               Case 20-10343-LSS        Doc 90    Filed 02/20/20     Page 10 of 27




       D.       Findings Regarding the Prepetition Secured Parties’ Consent to Use of Cash

Collateral. The Prepetition Secured Parties have consented to the adequate protection provided

for in this Interim Order; provided, however, that the respective consents of the Prepetition

Secured Parties, the use of the Prepetition Collateral (including Cash Collateral), and the

sufficiency of the respective adequate protection provided for herein are expressly conditioned

upon the entry of this Interim Order; provided, further, that such consents shall be of no further

force and effect in the event this Interim Order is not entered (or is entered and subsequently

vacated).

       E.       Immediate and Irreparable Harm. Good cause has been shown for immediate

entry of this Interim Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the

Local Rules.

       Based on the foregoing, the Motion, the First Day Declaration, and the record made

before the Court at the Interim Hearing, and good and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.       Motion Granted.    The Motion is GRANTED, and the Debtors’ use of Cash

Collateral and other Prepetition Collateral on an interim basis is authorized, subject to the terms

and conditions of this Interim Order.

       2.       Authorization.

                (i)    Any unrestricted funds that are deposited into any Deposit Account or

Securities Account (each as defined in Article 9 of the Uniform Commercial Code) of the

Debtors on or after the Petition Date (such new funds, the “Postpetition Funds”) shall be deemed

segregated from any unrestricted funds existing in any of the Debtors’ Deposit Accounts or

Securities Accounts as of the Petition Date (such existing funds, the “Prepetition Funds”). The




                                                 10
             Case 20-10343-LSS          Doc 90    Filed 02/20/20      Page 11 of 27




Postpetition Funds shall not be deemed the “Collateral” (as defined in each respective Prepetition

Loan Document) of the Prepetition Secured Parties solely by virtue of being in the possession or

control of the Prepetition Secured Parties. The Prepetition Secured Parties, however, reserve all

rights to assert that some or all of the Postpetition Funds are “Collateral” of the Prepetition

Secured Parties under the Prepetition Loan Documents; and

               (ii)    Unrestricted funds used by the Debtors from the Petition Date through the

entry of the Final Order shall first be deemed to be made out of the Postpetition Funds that are

not the Collateral of the Prepetition Secured Parties (the “Unencumbered Postpetition Funds”).

If the Debtors use any of the Prepetition Funds or the Postpetition Funds that are the Collateral of

the Prepetition Secured Parties, or are subsequently determined to be the Collateral of the

Prepetition Secured Parties (the “Encumbered Postpetition Funds”), then the Prepetition Secured

Parties shall be entitled to adequate protection, as provided for in Paragraph 4 of this Interim

Order, to the extent of any diminution in value of the Prepetition Funds or the Encumbered

Postpetition Funds.

               (iii)   The Debtors are hereby authorized, subject to the terms and conditions of

this Interim Order and compliance with the Budget (as defined below), to use Cash Collateral to

the extent unencumbered funds are unavailable; provided that (a) the Prepetition Secured Parties

are granted the adequate protection as hereinafter set forth and (b) except on the terms,

conditions and limitations of this Interim Order, the Debtors shall be enjoined and prohibited

from at any time using the Cash Collateral absent further order of the Court.

               (iv)    The Debtors’ authorization to use Cash Collateral hereunder shall

terminate on March 27, 2020, or as otherwise ordered by the Court.




                                                 11
             Case 20-10343-LSS          Doc 90      Filed 02/20/20    Page 12 of 27




       3.      Budget. The Debtors and the Prepetition Secured Parties have agreed to an initial

budget attached hereto as Exhibit 1, including a 13-week cash flow forecast setting forth all

projected cash receipts and cash disbursements on a weekly basis (the “Budget”). The Agent

shall have no obligation to permit the use of Cash Collateral, and the Debtors shall have no

authority to use Cash Collateral, hereunder other than in accordance with the Budget, and as set

forth in this Interim Order. The Prepetition Secured Parties (i) may assume the Debtors will

comply with the Budget, (ii) shall have no duty to monitor such compliance and (iii) shall not be

obligated to pay (directly or indirectly from the Prepetition Collateral) any unpaid expenses

incurred or authorized to be incurred pursuant to the Budget.

       4.      Adequate Protection of Prepetition Secured Parties. Pursuant to sections 361,

362, 363(c)(2), 363(e), and 507 of the Bankruptcy Code, the Prepetition Secured Parties are

entitled to adequate protection of their interests in the Prepetition Collateral, including the Cash

Collateral, in an amount equal to the aggregate actual diminution in the value of the Prepetition

Secured Parties’ interests in the Prepetition Collateral (including Cash Collateral) from and after

the Petition Date, if any, for any reason provided for under the Bankruptcy Code (such

diminution in value, the “Adequate Protection Amount”); provided that the avoidance of the

Prepetition Secured Parties’ interests in Prepetition Collateral shall not constitute diminution in

the value of such Prepetition Secured Parties’ interests in Prepetition Collateral. As adequate

protection for the Adequate Protection Amount, and solely to the extent of same, the Prepetition

Secured Parties are hereby granted the following:

               (i)     Adequate Protection Liens. Pursuant to sections 361 and 363(e) of the

Bankruptcy Code, as adequate protection against any actual diminution (if any) in value of the

Prepetition Collateral, including Cash Collateral, effective as of the Petition Date and perfected




                                                 12
              Case 20-10343-LSS         Doc 90     Filed 02/20/20     Page 13 of 27




without the need for execution by the Debtors or the recordation or other filing by the Prepetition

Secured Parties of security agreements, control agreements, pledge agreements, financing

statements, mortgages or other similar documents, or the possession or control by the Prepetition

Agent of any Adequate Protection Collateral (as defined below), the Prepetition Agent is hereby

granted, for the ratable benefit of the Prepetition Secured Lender, solely to the extent of any

actual diminution in value, if any, of the Prepetition Collateral, as security for the payment of the

Adequate Protection Amount, valid, binding, continuing, enforceable, fully perfected, first

priority senior replacement liens on and security interests in (collectively, the “Adequate

Protection Liens”) any and all tangible and intangible pre- and postpetition property of the

Debtors, whether existing before, on or after the Petition Date, together with any proceeds,

products, rents and profits of the foregoing, whether arising under section 552(b) of the

Bankruptcy Code or otherwise, of all the foregoing (collectively, the “Adequate Protection

Collateral”), provided, that “Adequate Protection Collateral” shall specifically exclude all

Restricted Amounts, Excluded Property (as defined in the Security Agreement) and proceeds of

any claims or causes of action of the Debtors arising under sections 502(d), 542, 544, 545, 547,

548, 549, 550 and 553 of the Bankruptcy Code and any other avoidance or similar action under

the Bankruptcy Code or similar state law avoidance actions under chapter 5 of the Bankruptcy

Code. The Adequate Protection Liens shall be junior only to any Permitted Encumbrance. The

Adequate Protection Liens shall otherwise be senior to all other security interests in, liens on, or

claims against any of the Adequate Protection Collateral. The Adequate Protection Liens shall

not be subject to sections 510, 549, 550, or 551 of the Bankruptcy Code. The Adequate

Protection Liens shall be enforceable against and binding upon the Debtors, their estates and any

successors thereto, including, without limitation, any trustee or other estate representative




                                                 13
              Case 20-10343-LSS          Doc 90    Filed 02/20/20     Page 14 of 27




appointed in the Debtors’ Chapter 11 Cases, or any case under chapter 7 of the Bankruptcy Code

upon the conversion of any of the Debtors’ Chapter 11 Cases, or in any other proceedings

superseding or related to any of the foregoing (each, a “Successor Case”).

                 (ii)    Adequate Protection Superpriority Claims.      The Adequate Protection

Amount due to the Prepetition Agent shall constitute allowed superpriority administrative

expense claims against the Debtors in the amount of any actual diminution (if any) in value of

the Prepetition Collateral, including Cash Collateral, as provided in section 507(b) of the

Bankruptcy Code, with priority in payment over any and all unsecured claims and administrative

expense claims against the Debtors, now existing or hereafter arising, of any kind or nature

whatsoever, including, without limitation, administrative expenses of the kinds specified in or

ordered pursuant to sections 105, 326, 327, 328, 330, 331, 361, 362, 363, 364, 365, 503(a),

503(b), 507(a), 507(b), 546(c), 546(d), 552(b), 726, 1113, 1114 and any other provision of the

Bankruptcy Code, and shall at all times be senior to the rights of the Debtors and any successor

trustee or creditor in these Chapter 11 Cases or any Successor Case (the “Adequate Protection

Superpriority Claims”); provided, however, that, for the term of this Interim Order, such

Adequate Protection Superpriority Claims shall be subordinate only to fees payable under 28

U.S.C. § 1930.

                 (iii)   Payment of Prepetition and Postpetition Interest. The Debtors shall pay to

the Prepetition Agent for the benefit of the Prepetition Secured Lender all accrued and unpaid

interest (including, for the avoidance of doubt, interest accruing and becoming due after the

Petition Date) at the non-default rates and consistent with the ordinary course interest payment

dates set forth in each respective Prepetition Loan Document (the “Adequate Protection Interest

Payments”).




                                                  14
             Case 20-10343-LSS         Doc 90     Filed 02/20/20     Page 15 of 27




               (iv)   Prepetition Agent Fees and Expenses. As additional adequate protection,

the Prepetition Agent shall receive from the Debtors, for the benefit of the Prepetition Secured

Lender, current cash payments of all reasonable and documented prepetition and postpetition

fees and expenses payable to the Prepetition Secured Parties under the Prepetition Loan

Documents, including, but not limited to, the reasonable and documented prepetition and

postpetition fees and disbursements of legal counsel, financial advisors and other consultants (the

“Adequate Protection Fees and Expenses”, and together with the Adequate Protection Interest

Payments, the “Adequate Protection Payments”). Payment of all such Adequate Protection Fees

and Expenses shall not be subject to allowance by the Court but shall be subject to the following

process. At the same time such invoices are delivered to the Debtors, the professionals for the

Prepetition Secured Parties shall deliver a copy of their respective invoices to counsel for any

official committee appointed in these cases pursuant to section 1102 of the Bankruptcy Code (a

“Creditors’ Committee”) and the office of the United States Trustee (the “U.S. Trustee”). The

invoices for such fees and expenses shall not be required to comply with any U.S. Trustee

guidelines related to the payment of fees and expenses of retained estate professionals, may be in

summary form only, and shall not be subject to application or allowance by the Court. Any

objections raised by the Debtors, the U.S. Trustee, or the Creditors’ Committee with respect to

such invoices within ten (10) business days of receipt thereof will be resolved by the Court

(absent prior consensual resolution thereof). Pending such resolution, the undisputed portion of

any such invoice shall be promptly paid by the Debtors. Except as otherwise ordered by the

Court in the event an objection is timely filed, such fees and expenses shall not be subject to any

setoff, defense, claim, counterclaim, or diminution of any type, kind, or nature whatsoever.




                                                15
               Case 20-10343-LSS        Doc 90    Filed 02/20/20     Page 16 of 27




       5.       Reporting. Other than the requirement to provide an “Annual Audit” pursuant to

section 5.01(a) of the Credit Agreements and section 6.1(a)(i) of the Bond Agreements, the

Debtors shall comply with the reporting requirements set forth in the Prepetition Loan

Documents, and the Debtors shall provide the following additional reporting to the Prepetition

Secured Parties:

                (i)     on each Friday following entry of this Interim Order, a report showing the

actual cash receipts and disbursements for the week ending the preceding Friday;

                (ii)    all financial reports, forecasts and all other financial documentation,

pleadings and other filings that are reasonably requested by the Prepetition Secured Parties or

their representatives and agents;

                (iii)   all such information that is afforded to the Creditors’ Committee and/or

the Creditors’ Committee’s respective legal or financial advisors (other than information subject

to the confidentiality procedures to protect abuse victims as described in the Debtors’ Motion for

Entry of an Order (I) Authorizing the Filing of a List of (A) Counsel Representing the Largest

Numbers of Abuse Victims and (B) the Unsecured Creditors of the Debtors, (II) Authorizing

Special Noticing and Confidentiality Procedures to Protect Abuse Victims, (III) Authorizing and

Approving Procedures for Providing Notice of Commencement, and (IV) Granting Related

Relief); and

                (iv)    in addition to, and without limiting, whatever rights to access the

Prepetition Secured Parties have under the Prepetition Loan Documents, upon reasonable notice,

at reasonable times during normal business hours, the Debtors shall (a) permit representatives of

the Prepetition Secured Parties to visit and inspect any of their respective properties, to examine

and make abstracts or copies from any of their respective books and records, to tour the Debtors’




                                                 16
                Case 20-10343-LSS       Doc 90     Filed 02/20/20     Page 17 of 27




business premises and other properties, and (b) cause their representatives and agents to make

themselves reasonably available to discuss the Debtors’ affairs, financial condition, properties,

business, operations and accounts with the representatives and agents of the Prepetition Secured

Parties.

           6.    Cash Management. Subject to the Debtors’ cash management order entered by

the Court, the Debtors are authorized and directed to maintain their cash management system in a

manner consistent with this Interim Order, and any order of this Court approving the

maintenance of the Debtors’ cash management system.

           7.    Requests for Further Adequate Protection. Nothing in this Interim Order shall be

deemed to limit, abridge, waive or otherwise affect (a) any right of the Prepetition Secured

Parties to request at any time that the Court provide different, additional or further adequate

protection of their interests in the Prepetition Collateral (including Cash Collateral) or to seek

different, additional, or further adequate protection in the event the Prepetition Secured Parties

contend that the adequate protection provided herein is inadequate or (b) the ability of the

Debtors or any other party in interest to oppose any such relief.

           8.    Perfection of Adequate Protection Liens.

                 (i)    The Prepetition Secured Parties are hereby authorized, but not required, to

file or record financing statements, trademark filings, copyright filings, patent filings, mortgages,

deeds of trust, notices of lien or similar instruments in any jurisdiction, or take possession of or

control over cash or securities, or take any other action in order to validate and perfect the

Adequate Protection Liens. Whether or not the Prepetition Secured Parties shall, in their sole

discretion, choose to file such financing statements, trademark filings, copyright filings, patent

filings, mortgages, deeds of trust, notices of lien or similar instruments, or take possession of or




                                                 17
              Case 20-10343-LSS         Doc 90     Filed 02/20/20     Page 18 of 27




control over any cash, securities or any other property of the Debtors, or take any action that

otherwise may be required under federal, state or local law in any jurisdiction to validate and

perfect a security interest or lien, in any such case, the Adequate Protection Liens shall be

deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to challenge,

dispute or subordination (subject to the priorities set forth in this Interim Order), at the time and

on the date of entry of this Interim Order or thereafter. Upon the reasonable request of any of the

Prepetition Secured Parties, the Prepetition Secured Parties (at the Debtors’ cost and expense)

and the Debtors, without any further consent of any party, are authorized to take, execute, deliver

and file such instruments (in each case, without representation or warranty of any kind) to enable

the Prepetition Secured Parties to further validate, perfect, preserve and enforce the Adequate

Protection Liens. All such documents will be deemed to have been recorded and filed as of the

Petition Date.

                 (ii)   A certified copy of this Interim Order (or the notice of the filing hereof)

may, in the discretion of the Prepetition Secured Parties, be filed with or recorded in filing or

recording offices in addition to or in lieu of such financing statements, mortgages, deeds of trust,

notices of lien or similar instruments, and all filing offices are hereby authorized to accept such

certified copy of this Interim Order or notice for filing and/or recording, as applicable. The

automatic stay of section 362(a) of the Bankruptcy Code shall be modified to the extent

necessary to permit the Prepetition Secured Parties to take all actions, as applicable, referenced

in this Paragraph 8(ii) and Paragraph 8(i).

       9.        Limitation on Charging Expenses against Collateral. Nothing contained in this

Interim Order shall be deemed a consent by the Prepetition Secured Parties to any charge, lien,

assessment, or claim against the Prepetition Collateral, or the Adequate Protection Liens, or




                                                 18
              Case 20-10343-LSS         Doc 90     Filed 02/20/20     Page 19 of 27




otherwise. No action, inaction or acquiescence by the Prepetition Secured Parties shall be

deemed to be or shall be considered evidence of any alleged consent to a surcharge against the

Prepetition Secured Parties, the Prepetition Obligations, or the Prepetition Collateral.

       10.     Effect of Debtors’ Stipulations. Each of the Debtors’ Stipulations and each of the

Debtors’ other admissions, agreements and releases contained in this Interim Order, including,

without limitation, in Paragraph B of this Interim Order, shall be binding upon each of the

Debtors under all circumstances and for all purposes upon entry of this Interim Order.

       11.     Each of the Debtors’ Stipulations and each of the Debtors’ other admissions,

agreements and releases contained in this Interim Order, including, without limitation, in

Paragraph B of this Interim Order, shall be binding upon all other parties in interest, including,

without limitation, any statutory or non-statutory committees appointed or formed in these cases

(including a Creditors’ Committee, if any) and any other person or entity acting or seeking to act

on behalf of the Debtors’ estates, including any chapter 7 or chapter 11 trustee or examiner

appointed or elected for any of the Debtors, in all circumstances and for all purposes unless: (a)

such Creditors’ Committee or any other party in interest has filed (subject to the limitations

contained herein, including, inter alia, in this Paragraph) by no later than a date that is the later

of (i) in the case of a party in interest other than any Committee, 75 days after entry of this

Interim Order; (ii) in the case of a Creditors’ Committee, 60 days after the filing of notice of

appointment of the Creditors’ Committee; (iii) with respect to any chapter 7 trustee appointed or

elected for any of the Debtors, prior to the expiration of the periods set forth in subsections (i)

and (ii) above, no later than the date that is the later of (a) fourteen (14) days after the

appointment of such chapter 7 trustee or (b) the expiration of the time periods set forth in the

foregoing subsections (i) and (ii) above; (iv) with respect to any Challenge Proceeding (as




                                                 19
             Case 20-10343-LSS          Doc 90     Filed 02/20/20     Page 20 of 27




defined below) against the Prepetition Secured Parties, any such later date agreed to in writing by

the Prepetition Secured Parties in their sole discretion; or (v) any such later date ordered by the

Court for cause shown after notice and an opportunity to be heard, provided that such order is

entered before the expiration of any applicable period as set forth in clauses (i) through (iv) of

this sentence (the “Challenge Period”) a motion or other pleading requesting standing to file a

contested matter, adversary proceeding or other action or “claim” (as defined in the Bankruptcy

Code), (A) contesting, objecting or otherwise challenging the admissions, stipulations, findings

or releases included in the Debtors’ Stipulations and this Interim Order, (B) contesting, objecting

or otherwise challenging the amount, validity, perfection, enforceability, priority or extent of the

Prepetition Obligations or the Prepetition Liens (including, but not limited to, those under

sections 506, 544, 547, 548, 549, 550, and/or 552 of the Bankruptcy Code), (C) contesting,

objecting or otherwise challenging the right of the Prepetition Secured Parties to credit bid, up to

the full amount of the Prepetition Obligations, in any sale of the Prepetition Collateral, in each

case pursuant to section 363(k) of the Bankruptcy Code, without the need for further Court order

authorizing the same and whether any such sale is effectuated through section 363(k) or 1129(b)

of the Bankruptcy Code, by a chapter 7 trustee under section 725 of the Bankruptcy Code or

otherwise, or (D) otherwise asserting or prosecuting any action for preferences, fraudulent

transfers or conveyances, other avoidance power claims (whether pursuant to Chapter 5 of the

Bankruptcy Code or otherwise) or any other claims, counterclaims or causes of action,

objections, contests, defenses, setoffs, offsets or recoupments, whether arising at law or equity

against the Prepetition Secured Parties or their respective subsidiaries, officers, directors,

managers, principals, employees, agents, financial advisors, attorneys, accountants, investment

bankers, consultants, representatives and other professionals and the respective successors and




                                                 20
              Case 20-10343-LSS          Doc 90     Filed 02/20/20      Page 21 of 27




assigns thereof, in each case solely in their respective capacities as such (collectively, the

“Representatives”), and solely in their capacities as Representatives of the Prepetition Secured

Parties, in connection with (1) the prepetition business relationship between or conduct of the

Prepetition Secured Parties with the Debtors, (2) the actions or inactions of the Prepetition

Secured Parties arising out of or related to the Prepetition Obligations or otherwise, including,

without limitation, any claim against the Prepetition Secured Parties in the nature of an

“equitable subordination,” “lender liability,” “deepening insolvency” or “control person”

liability, or (3) matters related to the Prepetition Loan Documents, the Prepetition Obligations,

the Prepetition Liens and the Prepetition Collateral ((A), (B), (C) and (D) collectively, a

“Challenge Proceeding”); and (b) there is a final and non-appealable order in favor of the

plaintiff in any such timely filed Challenge Proceeding.

       12.     If no such Challenge Proceeding is filed during the Challenge Period or the Court

does not rule in favor of the plaintiff in any such proceeding, then: (a) the Debtors’ Stipulations,

admissions, agreements and releases contained in this Interim Order, including, without

limitation, those contained in Paragraph B of this Interim Order, shall be binding on all parties in

interest, including, without limitation, any Creditors’ Committee or any trustee appointed in

these Chapter 11 Cases or any Successor Case; (b) the obligations of the Debtors under the

Prepetition Loan Documents, including the Prepetition Obligations, shall constitute fully allowed

secured claims within the meaning of Section 506 of the Bankruptcy Code not subject to defense,

claim, counterclaim, recharacterization, subordination, offset or avoidance, for all purposes in

these Chapter 11 Cases and any Successor Case; (c) the Prepetition Liens shall be deemed to

have been, as of the Petition Date, legal, valid, binding, perfected, security interests and liens, not

subject to recharacterization, subordination, avoidance or other defense; and (d) the Prepetition




                                                  21
                Case 20-10343-LSS       Doc 90     Filed 02/20/20     Page 22 of 27




Obligations and the Prepetition Liens (including all payments made to or for the benefit of the

Prepetition Secured Parties pursuant to, or otherwise authorized by, the Prepetition Loan

Documents or this Interim Order or otherwise, whether made prior to, on, or after the Petition

Date) shall not be subject to any other or further claim or challenge by any Creditors’

Committee, any non-statutory committees appointed or formed in these Chapter 11 Cases, or any

other party in interest acting or seeking to act on behalf of the Debtors’ estates and any defenses,

claims, causes of action, counterclaims and offsets by any Creditors’ Committee, any non-

statutory committees appointed or formed in these Chapter 11 Cases, or any other party acting or

seeking to act on behalf of the Debtors’ estates, whether arising under the Bankruptcy Code or

otherwise, against the Prepetition Secured Parties and their Representatives arising out of or

relating to the Prepetition Loan Documents shall be deemed forever waived, released, and

barred.

          13.    If any such Challenge Proceeding is timely filed during the Challenge Period,

(i) any claim or action that is not brought shall forever be barred, and (ii) each of the Debtors’

Stipulations and each of the Debtors’ other admissions and agreements contained in this Interim

Order, including, without limitation, those contained in Paragraph B of this Interim Order, shall

nonetheless remain binding and preclusive on any Creditors’ Committee and on any other person

or entity, except to the extent that such stipulations, admissions, and agreements were

successfully challenged in such Challenge Proceeding as set forth in a final, non-appealable

order of a court of competent jurisdiction. Nothing in this Interim Order vests or confers on any

Person (as defined in the Bankruptcy Code), including any Creditors’ Committee or any non-

statutory committees appointed or formed in these cases, standing or authority to pursue any

claim or cause of action belonging to the Debtors or their estates, including, without limitation,




                                                 22
             Case 20-10343-LSS           Doc 90    Filed 02/20/20     Page 23 of 27




Challenge Proceedings with respect to the Prepetition Loan Documents, the Prepetition

Obligations, or the Prepetition Liens.

       14.     Restriction on Use of Cash Collateral. Notwithstanding anything herein or in any

other order by this Court to the contrary, no Cash Collateral, Prepetition Collateral, proceeds,

products, or offspring of any of the foregoing may be used to (except to the extent otherwise

expressly agreed in writing by the Prepetition Agent in response to a written request from the

Debtors specifying the proposed use) pay any claims for services rendered by any of the

professionals retained by the Debtors, any creditor or party in interest, any committee (including

any Creditors’ Committee), any trustee appointed under these Chapter 11 Cases or any Successor

Case, or any other person, party, or entity (or to pay any professional fees and disbursements in

connection therewith) to take any position adverse to the Prepetition Secured Parties as

determined by this Court consistent with the purpose and provision of the Bankruptcy Code.

       15.     Maintenance of Letters of Credit. Following entry of this Interim Order, the

Debtors shall be authorized, but not directed, to (a) maintain and extend letters of credit issued

under the Credit Agreements on an uninterrupted basis, in accordance with the practices and

procedures in effect before the Petition Date and subject to the terms and conditions of the Credit

Agreements, and to take all actions reasonably appropriate with respect thereto; provided that, in

respect of any letter of credit in respect of which the Debtors are seeking to extend such letter of

credit’s term, the Debtors shall obtain the written consent of Prepetition Secured Parties in

respect of such extension; and (b) obtain new letters of credit to replace or backstop such existing

letters of credit and to cash collateralize such new letters of credit, and to take all actions

reasonably appropriate with respect thereto; provided, that, for the avoidance of doubt, no such

new letters of credit shall be issued under the Credit Agreements. If any existing letter of credit




                                                  23
                 Case 20-10343-LSS       Doc 90     Filed 02/20/20     Page 24 of 27




under the Credit Agreements is drawn, any resulting obligation that is not paid by the Debtors

shall constitute joint and several allowed administrative expense priority claims against the

Debtors as provided for in sections 503(b) and 507(a)(2) of the Bankruptcy Code.

           16.    Limitation of Liability. Subject to entry of the Final Order, and solely in the

Prepetition Secured Parties’ capacity as a lender under the Prepetition Loan Documents, in

determining to permit the use of Cash Collateral, making and administering the loans and

financial accommodations extended under the Prepetition Loan Documents, extending other

financial accommodations to the Debtors under this Interim Order and the Prepetition Loan

Documents, or in exercising any rights or remedies as and when permitted pursuant to this

Interim Order or the Prepetition Loan Documents, as applicable, the Prepetition Secured Parties

(in their capacity as such) or any successor of any of the foregoing shall not (a) be deemed to be

in “control” of the operations of the Debtors or any of their affiliates; (b) owe any fiduciary duty

to the Debtors, their respective creditors, shareholders or estates; and (c) be deemed to be acting

as a “Responsible Person” or “Owner” or “Operator” with respect to the operation or

management of the Debtors or any of their affiliates (as such terms or similar terms are used in

the United States Comprehensive Environmental Response, Compensation and Liability Act, 29

U.S.C. §§ 9601, et seq., as amended, or any similar federal or state statute). Furthermore,

nothing in this Interim Order or the Prepetition Loan Documents or any other documents related

thereto shall in any way be construed or interpreted to impose or allow the imposition upon the

Prepetition Secured Parties, or any successor of any of the foregoing, of any liability for any

claims arising from the prepetition or postpetition activities of the Debtors or any of their

subsidiaries affiliates in the operation of their businesses or in connection with their restructuring

efforts.




                                                  24
                Case 20-10343-LSS       Doc 90    Filed 02/20/20    Page 25 of 27




          17.    Insurance. The Debtors shall maintain insurance on the Prepetition Collateral in

amounts, for the risks, and by the entities as required under the Prepetition Loan Documents.

          18.    Proofs of Claim.   Neither the Prepetition Agent nor the Prepetition Secured

Lender shall be required to file proofs of claim in any of these Chapter 11 Cases or a Successor

Case for any claim allowed herein. The Debtors’ Stipulations shall be deemed to constitute a

timely filed proof of claim for the Prepetition Agent and the Prepetition Secured Lender upon

approval of this Interim Order, and the Prepetition Agent and the Prepetition Secured Lender

shall be treated under section 502(a) of the Bankruptcy Code as if they filed a proof of claim.

Notwithstanding any order entered by the Court in relation to the establishment of a bar date in

any of these Chapter 11 Cases or a Successor Case to the contrary, the Prepetition Agent and the

Prepetition Secured Lender are hereby authorized and entitled, in their sole discretion, but not

required, to file (and amend and/or supplement, as they see fit) a proof of claim and/or aggregate

proofs of claim in each of these Chapter 11 Cases or a Successor Case for any claim allowed

herein.

          19.    Final Hearing. The Final Hearing on the Motion shall be held on March 24, 2020

at 10:30 a.m., prevailing Eastern Time. Any objections or responses to entry of a final order (the

“Final Order”) on the Motion shall be filed no later than 4:00 p.m., prevailing Eastern Time, on

March 17, 2020 (the “Objection Deadline”) and served on the following parties: (i) the Debtors,

Boy Scouts of America, 1325 West Walnut Hill Lane, Irving, Texas 75038, Attn: Steven P.

McGowan; (ii) proposed counsel to the Debtors, Sidley Austin LLP, 787 Seventh Avenue, New

York, New York 10019, Attn: Jessica C.K. Boelter and Charles M. Persons, and One South

Dearborn, Chicago, Illinois 60603, Attn: Matthew E. Linder; (iii) proposed co-counsel to the

Debtors, Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market Street, 16th Floor, P.O. Box




                                                 25
             Case 20-10343-LSS        Doc 90    Filed 02/20/20    Page 26 of 27




1347, Wilmington, Delaware 19899-1347, Attn: Derek C. Abbott; (iv) the U.S. Trustee, 844

King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: David Buchbinder and

Hannah M. McCollum; (v) counsel to the prepetition Future Claimants’ Representative, Young

Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,

Delaware 19801, Attn: Robert S. Brady and Edwin J. Harron; (vi) counsel to JPMorgan Chase

Bank, N.A., Norton Rose Fulbright US LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932,

Attn: Louis R. Strubeck and Kristian W. Gluck; (vii) representatives of the prepetition Ad Hoc

Committee of Local Councils, Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York,

New York 10019, Attn: Richard G. Mason and Joseph C. Celentino; (viii) counsel to the

prepetition ad hoc group of attorneys representing significant numbers of abuse victims,

Pachulski, Stang, Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles,

California 90067, Attn: James I. Stang; (ix) counsel to the County Commission of Fayette

County (West Virginia), Steptoe & Johnson PLLC, Chase Tower – 8th Floor, 707 Virginia Street

East, Charleston, West Virginia 25301, Attn: John Stump; (x) counsel to any statutory committee

appointed in these chapter 11 cases; and (xi) any party that has requested notice pursuant to

Bankruptcy Rule 2002.




                                               26
              Case 20-10343-LSS         Doc 90     Filed 02/20/20     Page 27 of 27




       20.     Service of the Interim Order. The Debtors shall promptly serve copies of this

Interim Order (which shall constitute adequate notice of the Final Hearing, including, without

limitation, notice that the Debtors will seek approval at the Final Hearing of a waiver of rights

under sections 506(c) and 552(b) of the Bankruptcy Code) to the parties having been given

notice of the Interim Hearing, to any party that has filed a request for notices with this Court and

to the Creditors’ Committee after the same has been appointed, or such Creditors’ Committee’s

counsel, if the same shall have been appointed.




       Dated: February 20th, 2020                      LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE




                                                  27
